—Judgment *943unanimously affirmed. Memorandum: We reject defendant’s contention that the verdict is against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). The fact that the eyewitnesses to the robbery and assault have criminal records does not render their testimony incredible as a matter of law (see, People v Boyd, 254 AD2d 740, 741, lv denied 92 NY2d 1047), and the jury was in the best position to evaluate the credibility of those eyewitnesses (see, People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932; People v Conner, 195 AD2d 1078, lv denied 82 NY2d 715). (Appeal from Judgment of Supreme Court, Monroe County, Siragusa, J. — Robbery, 1st Degree.) Present — Green, J. P., Pine, Hayes, Scudder and Law-ton, JJ.